DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 4,481,596
Townzen
United States Patent 4,858,615
Meinema
GasAlertMicro 5 O2, CO, H2S, PH3, SO2, Cl2, NH3, NO2, HCN, ClO2, O3, 
VOC, and Combustibles 1, 2, 3, 4, and 5 Gas Detectors User Manual
BW Technolgies

Claim Rejections - 35 U.S.C. § 102
The following are quotations of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townzen.
With regard to claims 1 and 2 Townzen discloses a method for calibrating a sensor.  The sensor can be a pressure sensor or "all types of sensors and similar devices."  Townzen discloses a step of establishing at least a reference response to an environmental condition based on a response of at least one calibrated detector to the environmental condition.  See at least figures 1A and 1B (the linear ideal curves).  Townzen discloses a step of establishing at least a sensor response to the environmental condition based on the response of at least one uncalibrated detector to the environmental condition.  See, for example, figure 1b (the linear actual curve) which indicates that the Townzen as developed a sensor response slope based on the established sensor response.   As seen in figure 1B the linear curve for the uncalibrated detector has a slope that is different than that from the calibrated detector.  Townzen Wang et al. further discloses a step of determining, based on the established reference response, the established sensor response, and the developed sensor response slope, at least a corrected response.  See, for example, figure 1B (the linear offset curve) which has the same slope as that from the calibrated detector.  This corrected response will, of course, be returned.
	With regard to claim 3 Townzen discloses establishing a low reference reported value (reference item X1, Y1) and a high reference reported value (reference item X2, Y2).
	With regard to claim 4 Townzen discloses establishing a low sensor reported value (reference item X1', Y1') and a high reference reported value (reference item X2', Y2').
With regard to claim 5 the reference response and sensor response are established based on the same environmental condition.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Townzen as applied to claim 1 above, and further in view of Meinema.
Townzen teaches a method for calibrating a sensor by establishing a corrected response.  Townzen does not expressly indicate that the sensor is labeled with the corrected response along with other identifying features.  Meinema, however, teaches that it is known to provide a sensor with memory.  The memory is used, at least in part, to store "departure information", i.e., information used to correct the sensor's response.  The memory is also used to store identifying features such as type number, serial production date, safe service life, etc.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Townzen with the teachings of Meinema in order to do label a sensor with calibration data/correct response data as well as identifying information so that automated data processing devices can present accurate measured date to the user.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Townzen as applied to claim 1 above, and further in view of BW Technologies.
Townzen teaches a method for calibrating a sensor by establishing a corrected response.  Townzen does not expressly indicate that the sensor is recalibrated on a predefined schedule.  BW Technologies, however, teach that it is known to recalibrate sensors on a predefined schedule such as 180 days.  
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Townzen with the teachings of BW Technologies in order to perform a recalibration of the sensor on a predefined schedule for the predicable benefit of helping to ensure that the sensor report accurate measured data and/or so that failed sensors can be identified and replaced.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Townzen.
With regard to claim 9-11 Townzen teaches a method for calibrating a pressure sensor or "all types of sensors and similar devices" by establishing a corrected response as discussed above.  Townzen does not expressly state that that the instruction for calibrating the sensor are stored on non-transitory, computer-readable media.  However, official notice is hereby taken that non-transitory, computer-readable media such as hard drives, solid-state memory, CD-ROMs, etc. are well known to be used for storing computer programs/computer program instructions.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Townzen in order to provide non-transitory, computer-readable media for storing the calibration instructions so that the calibration process can be at least partially performed by a computer in order to reduce human error or to increase the speed at which the calibration process is performed.
	With regard to claim 10 official notice is hereby taken that computing systems are known to have input/output circuitry and processing circuitry in addition to memory in order to allow the computers to operate.
	With regard to claim 12 Townzen discloses establishing a low reference reported value (reference item X1, Y1) and a high reference reported value (reference item X2, Y2).
	With regard to claim 13 Townzen discloses establishing a low sensor reported value (reference item X1', Y1') and a high reference reported value (reference item X2', Y2').
With regard to claim 14 the reference response and sensor response are established based on the same environmental condition.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Townzen as applied to claim 10 above, and further in view of Meinema.
Townzen teaches a method for calibrating a sensor by establishing a corrected response.  Townzen does not expressly indicate that the sensor is labeled with the corrected response along with other identifying features.  Meinema, however, teaches that it is known to provide a sensor with memory.  The memory is used, at least in part, to store "departure information", i.e., information used to correct the sensor's response.  The memory is also used to store identifying features such as type number, serial production date, safe service life, etc.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Townzen with the teachings of Meinema in order to do label a sensor with calibration data/correct response data as well as identifying information so that automated data processing devices can present accurate measured date to the user.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Townzen as applied to claim 10 above, and further in view of BW Technologies.
Townzen teaches a method for calibrating a sensor by establishing a corrected response.  Townzen does not expressly indicate that the sensor is recalibrated on a predefined schedule.  BW Technologies, however, teach that it is known to recalibrate sensors on a predefined schedule such as 180 days.  
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Townzen with the teachings of BW Technologies in order to perform a recalibration of the sensor on a predefined schedule for the predicable benefit of helping to ensure that the sensor report accurate measured data and/or so that failed sensors can be identified and replaced.
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art teach the claimed calibration process/system as discussed above.  The prior art do not appear to teach 
burning-in the sensor device further comprises: adjusting sensor reading values toward a median value by energizing the sensor device for a pre-determined time period; and adjusting the median value toward an expected value by further energizing the sensor device for a second pre-determined time period.
as in claim 7 or as similarly recited in claim 16.
Citation of Additional Prior Art
United States Patent 6,581,435 to Wang et al. disclose a method for calibrating an air quality sensor by establishing at least a reference response to an environmental condition based on a response of at least one calibrated detector to the environmental condition.  See, for example column 3 (lines 35-41).  Wang et al. further disclose establishing at least a sensor response to the environmental condition based on the response of at least one uncalibrated detector to the environmental condition.  See, for example, column 4 (lines 42-45).  Wang et al. further disclose developing, based on the established sensor response, at least a sensor response slope and determining, based on the established reference response, the established sensor response, and the developed sensor response slope, at least a corrected response.  See, for example, column 4 (lines 53-67) through column 5 (lines 1-40).  The corrected response will, of course, be returned.  The air quality sensor measures hydrogen peroxide vapor in air in parts per million.  Therefore, the air quality sensor is either a gas concentration sensor or a particulate concentration sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856